Exhibit 10(m) ARTICLES OF ASSOCIATION of Almasani Al Kobra Mining Company A Closed Joint Stock Company THIS AGREEMENT is made this day, 14/06/1427 H, corresponding to 10/07/2006 G, between and by : 1. Arabian American Development Company, formerly: Arabian Shield Development Company , a company duly organized and existing under the laws of the State of Delaware, with its place of business at 10830 North Central Express Way, Dallas 75231, United States of America; “1st Party” 2. Dorrat Al Masane'e Trading Establishment,an establishment having Commerical Registration No. 1010220094 dated 10/15/14277 H.,and having its place of business at Riyadh, Propr. Mr. Mohammed Mane'a Sultan Aba Al-Ola, Civil Registration No. 1056784334 dated 22/08/1397 H., a civil servant by profession, born in 1379H.; “2nd Party” 3. Al-Sha’er Trading, Manufacturing and Contracting Company, a company registered in the commercial register under No. 4030017174 dated 30/02/1399 H. and whose Articles of Association are notarized by the 1st Notarization Department of Jeddah under No. 79, Sheet 91 of Volume 3/TAfor the year 1409H.; “3rd Party” 4. Qasser Al Ma'aden Trading Establishment,an establishment having Commerical Registration No. 1010220095 dated 10/05/1427 H., and having its place of business at Riyadh, Prop. His Royal Highness Prince Nawaf bin Mishel bin Saud Al Saud, Civil Registration No. 1057765933 dated 19/091406H., a trader by profession, born in 1377 H.; “4th Party” 5. Mr. Ibraheem Ali Hussain Moslem, a citizen of Saudi Arabia by virtue of Civil Registration No. 100188279 issued at Jeddah on 25/11/1427 H,, a civil servant by profession, and born in 1368 H.; “5th Party” 6. Mr. Majed Ali Hussain Moslem, a citizen of Saudi Arabia by virtue of Civil Registration No. 1001882859 issued at Jeddah on 16/5/1418 H,. a student by profession, and born in 1398 H.; “6th Party” 7. Thamarat Najran Co. Ltd., a company registered in the Commercial Registry of the city of Najran under Number 5950010275 dated 06/01/1426 H., and whose Articles of Association are notarized by the Najran Notary Public, Volume No. 497/2, Sheet 100-102 on 16/12/1425 H.; “7th Party” 8. Saudi Establishment for Trading & Construction, an establishment having Commercial Registration No. 2050000782 dated 22/09/1378 H., and having its place of business at Dammam Civil Registration No. 1054514045 dated 21/10/1395H., Prop. Omar bin Ali bin Omar Babtain, a trader by profession, born in 1379; “8th Party” The parties hereto, all possessing legal capacity, agree to form a Saudi Joint Stock company in accordance with the Saudi Arabian Companies Act issued under Royal Decree No. M/6 dated 22.03.1385 H. and the Amendments thereto and in conformity with the attached Bylaws and pursuant to SAGIA Decision No. 993/2dated 16/7/1428 H.,and in accordance with the following terms: 1.
